
	
		III
		111th CONGRESS
		1st Session
		S. RES. 300
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2009
			Ms. Collins (for
			 herself, Mr. Carper,
			 Mr. Dodd, Mr.
			 McCain, and Mr. Lieberman)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of Fire
		  Prevention Week and the work of firefighters in educating and protecting the
		  communities of this Nation.
	
	
		Whereas since the organization of the first fire
			 departments during the colonial era of this Nation, firefighters have
			 maintained their dedication to protecting the health and safety of the American
			 public;
		Whereas firefighters presently provide a multitude of
			 services to our communities, including emergency medical services, special
			 rescue response, hazardous material and terrorism response, and public safety
			 education;
		Whereas 103 firefighters lost their lives in the line of
			 duty in 2008;
		Whereas the Nation's fire departments respond to emergency
			 calls nearly once per second and are dispatched to fire emergencies every 22
			 seconds;
		Whereas approximately 1,145,000 fires were reported in
			 2008;
		Whereas firefighters always respond with courage, whether
			 they are confronted with acts of terrorism, natural disasters, or other
			 emergencies;
		Whereas Fire Prevention Week is the longest running public
			 health and safety observance on record, as firefighters have been honored for
			 their role in educating the American public since the first Fire Prevention
			 Week was declared by President Warren G. Harding in 1922;
		Whereas the National Fire Protection Association has
			 designated the week of October 4 through October 10, 2009, as Fire Prevention
			 Week; and
		Whereas educating all Americans to Stay Fire
			 Smart continues to be a priority for all firefighters: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)supports the work
			 of firefighters in educating and protecting the communities of this Nation;
			 and
			(2)supports the
			 goals and ideals of Fire Prevention Week.
			
